Citation Nr: 0836584	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  05-20 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee




THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.






ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel





INTRODUCTION

The veteran served on active duty from October 1961 to June 
1991.  He died on September [redacted], 2000.  The appellant is the 
surviving spouse of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the appellant's claim for 
service connection for the veteran's cause of death.

In April 2008, the Board sent this case to the Veterans 
Health Administration (VHA) for an expert medical opinion.  
VHA provided that opinion in July 2008.  This case is now 
before the Board for further appellate review.

The Board notes that on August 12, 2008, VA sent a letter to 
the appellant, informing her that she had 60 days from the 
date of the letter in which to review the medical opinion and 
send VA any additional evidence or argument.  38 C.F.R. 
§ 20.903 (2008).  The appellant did not respond to the 
letter.  Consequently, the Board will proceed with a decision 
in this case.


FINDINGS OF FACT

1.  The veteran died on September [redacted], 2000; the immediate 
cause of death was listed as respiratory failure, due to, or 
as a consequence of, metastatic renal cell cancer.

2.  The appellant was married to the veteran at the time of 
his death.

3.  At the time of his death, the veteran was service-
connected for essential arterial hypertension, rated as 10 
percent disabling.

4.  There is competent medical evidence that the veteran's 
essential arterial hypertension as likely as not contributed 
to his renal cell cancer.


CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, the 
veteran's death was the proximate result of a disease or 
injury incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1310, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.310, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159 (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  See 38 C.F.R.
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  For claims pending before 
VA on or after May 30, 2008, 38 C.F.R. § 3.159 was recently 
amended to eliminate the requirement that VA request that a 
claimant submit any evidence in his or her possession that 
might substantiate the claim.  See 73 FR 23353 (Apr. 30, 
2008).

Because the full benefits sought on appeal are being granted 
by this Board decision, no further notice or assistance to 
the appellant is required.  To the extent that there may be 
any deficiency of notice or assistance, there is no prejudice 
to the appellant in proceeding with the issue on appeal 
because of the favorable nature of the Board's decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993).

Analysis

Service Connection for the Cause of the Veteran's Death

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

Where a veteran who served for ninety days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops certain chronic diseases, including certain 
cancers, to a degree of 10 percent or more within one year 
from separation from service, such diseases may be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

If a condition noted during service is not shown to be 
chronic, then, generally, a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for the cause of the 
veteran's death, competent evidence must link the fatal 
disease to a period of military service or an already 
service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. 
§§ 3.303, 3.310, 3.312; Ruiz v. Gober, 10 Vet. App. 352 
(1997).  In order to establish service connection for the 
cause of the veteran's death, the evidence must show that a 
disability incurred in or aggravated by active service was 
the principal or contributory cause of death.  In order to 
constitute the principal cause of death the service-connected 
disability must be one of the immediate or underlying causes 
of death, or be etiologically related to the cause of death.  
Contributory cause of death is inherently one not related to 
the principal cause.  In order to constitute the contributory 
cause of death it must be shown that the service-connected 
disability contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  If the service-
connected disability affected a vital organ, careful 
consideration must be given to whether the debilitating 
effects of the service-connected disability rendered the 
veteran less capable of resisting the effects of other 
diseases.  There are primary causes of death which by their 
very nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but, even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. 3.312; Lathan v. Brown, 7 
Vet. App. 359 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 39 
(1994).

In a July 1992 rating decision, the RO granted service 
connection for essential arterial hypertension effective June 
2, 1991, and assigned a rating of 10 percent disabling.  This 
rating was in effect at the time of the veteran's death.

The veteran served on active duty from October 1961 to May 1991, 
including service in the Republic of Vietnam.  Personnel records 
show that he is presumed to have been exposed to Agent Orange.
        
The appellant claims that the veteran was exposed to 
herbicides during service and such exposure led to lung 
cancer, which ultimately contributed to his death.  In the 
alternative, the appellant contends that the veteran's 
pneumonia contracted in service, and his service-connected 
hypertension lead to lung cancer.

The veteran died on September [redacted], 2000; the immediate cause 
of death reported on his death certificate is respiratory 
failure due to metastatic renal cell cancer.  An 
endobronchial biopsy of the lung, left upper lobe, was 
performed and the diagnosis was metastatic renal cell 
carcinoma.  Immunohistochemical studies were non-
contributory.  The biopsy report noted that the veteran's 
history with renal cancer started in 1999.  

Service treatment records show that the veteran complained of 
chest pains starting in August 1975.  Starting in November 
1983, the veteran's periodic examination reports and X-rays 
noted a calcified granuloma in the right mid lung and 
calcified lymph nodes at the hila and in the left upper 
mediastinum.  The veteran had a positive history of TB-Tine 
/IPPD skin testing, but chest X-rays were within normal 
limits.  Pulmonary function tests between December 1980 and 
October 1986 showed obstructive defects and noted that the 
veteran was a cigarette smoker, who quit smoking in 1985.  
Service treatment records also show that the veteran was 
treated for colds and a virus infection of the upper 
respiratory tract in June 1964.

In April 2008, the Board sent this case to the VHA for an 
expert medical opinion.  The medical opinion was received in 
July 2008.  The medical expert explained that it is highly 
unlikely that the veteran's respiratory failure was due to 
any direct lung injury such as Agent Orange exposure, 
incurred during active duty service.  It was further 
explained that longstanding hypertension could contribute to 
heart failure which could manifest as a respiratory failure.  
The medical expert noted that hypertension has been reported 
in the literature as a possible risk factor for development 
of renal cell carcinoma.  In conclusion, the VHA medical 
expert opined that based on epidemiologic studies"it is as 
likely as not that hypertension contributed to the 
development of RCC [renal cell cancer]."

Competent medical evidence includes statements from a person 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions; it also includes 
statements found in medical treatises and journals.  38 
C.F.R. § 3.159(a)(1).  In this case, the VHA medical expert, 
a physician, is qualified to opine on the cause of the 
veteran's death.  The medical treatise from the New England 
Journal of Medicine to which he cited in his opinion, 
"Obesity, hypertension, and the risk of kidney cancer in 
men; N Engl J Med 2000; 343: 1305," is also competent 
medical evidence under 38 C.F.R. § 3.159(a)(1).

Resolving all reasonable doubt in favor of the appellant, the 
Board finds that the veteran's death was caused by, or 
substantially or materially contributed to by, renal cell 
cancer related to hypertension that was incurred in his 
active service.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 
(2008).


ORDER

 Service connection for the cause of the 
veteran's death is granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


